DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                           JAMES GRAHAM,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                             No. 4D14-4271

                            [March 18, 2015]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Raag Singhal, Judge;
L.T. Case No. 07-013655CF10A.

   James Graham, Century, pro se.

   No appearance required for appellee.

PER CURIAM.

   James Graham appeals the denial of a rule 3.800(a) motion to correct
an illegal sentence. We affirm as none of the claims have merit.

   Graham was convicted of first-degree murder and sentenced to life in
prison. In his rule 3.800(a) motion, he raised three claims. Claims one
and three alleged that he should not have received a mandatory
minimum sentence of life in prison and instead should have been
sentenced to life in prison with a twenty-five-year mandatory minimum.
He mistakenly relies on Dean v. State, 36 Fla. L. Weekly D172 (Fla. 1st
DCA Jan. 24, 2011), which was withdrawn on motion for rehearing. In
Dean, the First District initially reversed a mandatory minimum of life in
prison for armed robbery and armed burglary. Dean v. State, 58 So. 3d
322, 323 (Fla. 1st DCA 2011). On rehearing, it withdrew the original
opinion and concluded that based on Mendenhall v. State, 48 So. 3d 740
(Fla. 2010), the trial court could impose a mandatory minimum sentence
“within the range of 25 years to life” under section 775.087(2)(a)3.,
Florida Statutes (2008), where the discharge of a firearm during an
enumerated offense caused death. Dean, 58 So. 3d at 323. Graham is
convicted of a capital offense, and because he did not receive the death
penalty, the only possible sentence is life without parole. § 775.082(1),
Fla. Stat. (2007). The mandatory life sentence is not illegal.

    Graham’s second claim alleged that he was denied due process when
the court ordered restitution without holding a separate restitution
hearing and by failing to determine that he has the ability to pay. The
alleged error in imposing restitution does not result in an illegal sentence
because it does not impose a “‘kind of punishment that no judge under
the entire body of sentencing statutes could possibly inflict under any set
of factual circumstances.’” See Carter v. State, 786 So. 2d 1173, 1181
(Fla. 2001) (quoting Blakley v. State, 746 So. 2d 1182, 1187 (Fla. 4th
DCA 1999)). Rule 3.800(a) “is not a vehicle designed to re-examine
whether the procedure employed to impose the punishment comported
with statutory law and due process.” Judge v. State, 596 So. 2d 73, 77
(Fla. 2d DCA 1991); see also Jerry v. State, 15 So. 3d 812, 813 (Fla. 4th
DCA 2009). The motion was not under oath, and the claim of trial court
error would be procedurally barred from being raised in a rule 3.850
motion. See Fla. R. Crim. P. 3.850(c) (“This rule does not authorize relief
based on grounds that could have or should have been raised at trial
and, if properly preserved, on direct appeal of the judgment and
sentence.”). In addition, the court was not required to determine his
ability to pay at the time it imposed restitution. Del Valle v. State, 80 So.
3d 999, 1006 (Fla. 2011).

   Accordingly, we affirm the denial of appellant’s rule 3.800(a) motion.

   Affirmed.

GROSS, GERBER and KLINGENSMITH, JJ., concur.

                            *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                     2